 

Exhibit 10.89

 

Dated: 5th of October, 2016

 

 



Orbital Gas Systems Limited

the Chargor

 

and

 

WELLS FARGO BANK, N.A., LONDON BRANCH

the Bank

 



 

 

Debenture

 



 

 

 

 

 

Contents

 

Clause Page       1 Interpretation 1       2 Covenant to pay 4       3 Creation
of Security 4       4 Nature of Security Created 6       5 Restrictions 6      
6 Conversion of Floating Charge 7       7 Representations and Warranties 7      
8 Undertakings 8       9 Shares and Investments 11       10 Enforcement 11      
11 Appointment and powers of Receivers 12       12 Protection of purchasers 13  
    13 Protection of the Secured Parties and Receivers 13       14 Further
Assurances 14       15 Power of Attorney 15       16 Preservation of Security 16
      17 Notices 18       18 Miscellaneous Provisions 19       19 Release 19    
  20 Governing Law and Jurisdiction 20       Schedule 1 The Security Assets 21  
  Schedule 2 Forms of Notice to Banks and Acknowledgement 22

 

 

 

 

Debenture

 

Dated

 

Between

 

(1)Orbital Gas Systems Limited registered in England with number [●] (the
Chargor);

 

and

 

(2)Wells Fargo bank, N.A., London Branch, (the Bank).

 

Recitals

 

(A)Under this Deed, the Borrower provides security to the Bank for all its
present and future obligations and liabilities to the Bank.

 

(B)It is intended that this document takes effect as a deed notwithstanding the
fact that a party may only execute this document under hand.

 

It is agreed:

 

1Interpretation

 

1.1Definitions

 

In this Deed:

 

Account Bank means, in respect of a Charged Account, the bank with which that
Charged Account is opened and maintained.

 

Act means the Law of Property Act 1925.

 

Blocked Account means each of the Charged Account that is identified as a
“Blocked Account” in Schedule 1 (Security Assets).

 

Book Debts means:

 

(a)all book and other debts in existence from time to time (including, without
limitation, any sums whatsoever owed by banks or similar institutions) both
present and future, actual or contingent, due, owing to or which may become due,
owing to or purchased or otherwise acquired by the Chargor; and

 

(b)the benefit of all rights whatsoever relating to the debts referred to in (a)
above including, without limitation, any related agreements, documents, rights
and remedies (including, without limitation, negotiable or non-negotiable
instruments, guarantees, indemnities, legal and equitable charges, reservation
of proprietary rights, rights of tracing, unpaid vendor's liens and all similar
connected or related rights and assets).

 

Charged Accounts means the bank accounts of the Chargor specified in Part I of
Schedule 5 (Charged Accounts) and/or such other bank accounts of the Chargor as
the Bank may designate or approve and includes any other account which is a
successor to the account on any renumbering or re-designation of accounts and
any account into which all or part of a balance from the account is transferred
for investment or administrative purpose.

 

 1 

 

 

Charged Debt means, in respect of each Charged Account, the debt owed by the
relevant Account Bank to the Chargor represented by the Credit Balance of that
Charged Account.

 

Credit Balance means, in respect of each Charged Account, the credit balance
from time to time on that Charged Account, including all interest accrued on
that balance.

 

Distribution Rights means all allotments, accretions, offers, options, rights,
bonuses, benefits and advantages, whether by way of conversion, redemption,
preference, option or otherwise which at any time accrue to or are offered or
arise in respect of any Investments or Shares, and includes all dividends,
interest and other distributions paid or payable on or in respect of them.

 

an Enforcement Event will occur if the Borrower fails to pay any of the Secured
Liabilities when due or an event of default (howsoever described) occurs under
any document between the Chargor and the Bank pursuant to which any Secured
Liability arises.

 

Equipment means the Chargor's fixed and moveable plant, machinery, tools,
vehicles, computers and office and other equipment and the benefit of all
related authorisations, agreements and warranties.

 

Excluded Assets means the assets (if any) of the Chargor specified in Schedule 2
(Excluded Assets) and any other asset of the Chargor that the Bank and the
Chargor designate as an Excluded Asset after the date of this Deed.

 

Insurance means each contract or policy of insurance to which the Chargor is a
party or in which it has an interest.

 

Intellectual Property Rights means:

 

(a)any patents, petty patents, trademarks, service marks, trade names, domain
names, rights in designs, software rights, utility models, database rights,
copyrights, rights in the nature of copyright, and all other forms of
intellectual or industrial property;

 

(b)any rights in or to inventions, formulae, confidential or secret processes
and information, know-how and similar rights, goodwill and any other rights and
assets of a similar nature; and

 

(c)any other right to use (or which may arise from, relate to or be associated
with), or application to register or protect, any of the items listed in
paragraphs (a) or (b) above,

 

arising or subsisting in any jurisdiction and whether registered or not.

 

Investments means all or any stocks, shares, bonds and securities of any kind
(marketable or otherwise), negotiable instruments and warrants and any other
financial instruments (as defined in the Regulations).

 

Land has the same meaning as it has in section 205(1) of the Act.

 

Party means a party to this Deed.

 

Receiver means a receiver appointed pursuant to this Deed or to any applicable
law, whether alone or jointly, and includes a receiver and/or manager and, if
the Bank is permitted by law to appoint an administrative receiver, includes an
administrative receiver.

 

Regulations means the Financial Collateral Arrangements (No 2) Regulations 2003
(S.I. 2003/3226) or equivalent legislation in any applicable jurisdiction
bringing into effect Directive 2002/47/EC on financial collateral arrangements,
and Regulation means any of them.

 

 2 

 

 

Secured Liabilities means all present and future obligations and liabilities of
the Borrower to the Bank, whether actual or contingent and whether owed jointly
or severally, as principal or surety or in any other capacity and whether or not
the Bank was an original party to the relevant transaction and in whatever name
or style, together with all interest (including, without limitation, default
interest) accruing in respect of those obligations or liabilities.

 

Security Assets means all assets of the Chargor the subject of any security
created by this Deed.

 

Security Interest means a mortgage, charge, pledge, lien or other security
interest securing any obligation of any person or any other agreement or
arrangement having a similar effect.

 

Security Period means the period beginning on the date of this Deed and ending
on the date on which all the Secured Liabilities have been unconditionally and
irrevocably paid and discharged in full.

 

Shares means all shares held by the Chargor in its Subsidiaries.

 

Specified Equipment means the Equipment (if any) specified in Schedule 1
(Security Assets).

 

Specified Intellectual Property means the registered Intellectual Property
Rights (if any) specified in Schedule 1 (Security Assets).

 

Subsidiary means an entity of which a person has direct or indirect control or
owns directly or indirectly more than 50 per cent. of the voting capital or
similar rights of ownership and control for this purpose means the power to
direct the management and the policies of the entity whether through the
ownership of capital, by contract or otherwise.

 

1.2Construction

 

(a)Any reference in this Deed to:

 

(i)assets includes present and future properties, revenues and rights of every
description;

 

(ii)an authorisation means an authorisation, consent, approval, licence,
resolution, filing or registration;

 

(iii)an amendment includes a supplement, novation, extension (whether of
maturity or otherwise), restatement, re-enactment or replacement (however
fundamental and whether or not more onerous) and amend will be construed
accordingly;

 

(iv)any agreement or instrument is a reference to that agreement or instrument
as amended, amended and restated, varied, novated supplemented or replaced from
time to time;

 

(v)indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 

(vi)a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

 

(vii)a guarantee includes any guarantee or indemnity, bond, letter of credit,
documentary or other credit, or other assurance against financial loss;

 

(viii)a provision of law is a reference to that provision as amended or
re-enacted;

 

 3 

 

 

(ix)words importing the singular shall include the plural and vice versa; and

 

(x)the term this Security means any Security Interest created, evidenced or
conferred by or under this Deed.

 

(b)Clause and Schedule headings are for ease of reference only.

 

(c)If any amount paid by the Chargor and/or in connection with the satisfaction
of the Secured Liabilities is capable of being avoided or otherwise set aside on
the liquidation or administration of the Chargor or otherwise, then that amount
shall not be considered to have been irrevocably paid for the purpose of this
Deed

 

(d)The terms of any other document or side letter between any parties in
relation to THIS Deed are incorporated in this Deed to the extent required to
ensure that any purported disposition of an interest in Land contained in this
Deed is a valid disposition in accordance with section 2(1) of the Law of
Property (Miscellaneous Provisions) Act 1989.

 

(e)Any covenant of the Chargor under this Deed (other than a payment obligation)
remains in force during the Security Period.

 

(f)Each of the charges in Clause 3 (Creation of Security) over each category of
the assets, each asset and each sub-category of each asset specified in such
clause shall be read and construed separately, as though each such category,
asset and sub-category were charged independently and separately of each other
and shall apply to both present and future assets.

 

2Covenant to pay

 

The Borrower shall pay to the Bank and discharge the Secured Liabilities when
they become due.

 

3Creation of Security

 

3.1Land

 

The Chargor charges:

 

(a)by way of legal mortgage its interest in the Land referred to (if any) in
Schedule 1 (Security Assets); and

 

(b)by way of fixed charge any right, title or interest which it has now or may
subsequently acquire to or in any other Land, other than any Land that is an
Excluded Assets.

 

3.2Shares

 

The Chargor mortgages or (if or to the extent that this Deed does not take
effect as a mortgage) charges by way of fixed charge all Shares owned by it or
held by any nominee on its behalf (other than any Share that is an Excluded
Asset) in each case together with the Distribution Rights relating to those
Shares.

 

3.3Investments

 

The Chargor mortgages or (if and to the extent that this Deed does not take
effect as a mortgage) charges by way of fixed charge all Investments owned by it
or held by any nominee on its behalf (other than any Investments that is an
Excluded Asset) in each case together with the Distribution Rights relating to
those Investments.

 

 4 

 

 

3.4Equipment

 

The Chargor charges by way of fixed charge all Equipment owned by it and its
interest in any Equipment in its possession, in each case (a) other than any
Equipment that is an Excluded Asset; and (b) so far as it is not charged by way
of legal mortgage under Clause 3.1 (Land).

 

3.5Book Debts

 

The Chargor charges by way of fixed charge:

 

(a)its Book Debts, both uncollected and collected, the proceeds of the same and
all monies otherwise due and owing to the Chargor but excluding (i) the Charged
Debt and (ii) any Book Debt that is an Excluded Asset; and

 

(b)the benefit of all rights, Security Interests and guarantees of whatsoever
nature enjoyed or held by it in relation to any Security Asset referred to in
paragraph (a) above.

 

3.6Charged Accounts

 

The Chargor charges by way of a first fixed charge all of its rights in respect
of the Charged Debt.

 

3.7Intellectual Property Rights

 

The Chargor charges by way of fixed charge all Intellectual Property Rights,
including all fees, royalties and other rights of every kind relating to or
deriving from such Intellectual Property Rights.

 

3.8Goodwill

 

The Chargor charges by way of fixed charge its goodwill.

 

3.9Uncalled capital

 

The Chargor charges by way of fixed charge its uncalled capital.

 

3.10Authorisations

 

The Chargor charges by way of fixed charge the benefit of all authorisations
held by it in relation to any Security Asset.

 

3.11Insurance

 

The Chargor charges by way of fixed charge all of its benefits, claims and
returns of premiums in respect of the Insurance.

 

3.12Floating charge

 

(a)The Chargor charges by way of floating charge all its present and future
business, undertaking and assets which are not effectively mortgaged, charged by
way of fixed charge or assigned under this Clause 3 (Creation of Security) in
each case other than in respect of any asset that is an Excluded Asset.

 

(b)Paragraph 14 of Schedule B1 to the Insolvency Act 1986 shall apply to any
floating charge created by this Deed.

 

 5 

 

 

3.13Trust

 

(a)Subject to paragraph (b) below, if or to the extent that the assignment,
mortgaging or charging of any Security Asset is prohibited, the Chargor holds
that Security Asset on trust for the Bank.

 

(b)If the reason referred to in paragraph (a) is that:

 

(i)a consent or waiver must be obtained; or

 

(ii)a condition must be satisfied,

 

then:

 

(A)subject to paragraph (c) below, the Chargor shall apply for the consent or
waiver; and

 

(B)the Chargor shall use all reasonable endeavours to satisfy the condition,

 

as soon as reasonably practicable after the date of this Deed or, if the
Security Asset is acquired after the date of this Deed, as soon as reasonably
practicable after the date of acquisition.

 

(c)Where the consent or waiver is not to be unreasonably withheld, the Chargor
shall:

 

(i)use all reasonable endeavours to obtain it as soon as possible; and

 

(ii)keep the Bank informed of the progress of the negotiations to obtain it.

 

(d)On the waiver or consent being obtained, or the condition being satisfied,
the Security Asset shall be mortgaged, charged or assigned (as appropriate)
under this Clause 3 (Creation of Security) and the trust referred to in
paragraph (a) shall terminate.

 

4Nature of Security Created

 

This Security is created:

 

(a)as a continuing security and will extend for the ultimate balance of sums
payable in connection with the Secured Liabilities regardless of any
intermediate payment or discharge in whole or part;

 

(b)(except in the case of assets which are the subject of a legal mortgage under
this Deed) over all present and future assets of the kind described which are
owned by the Chargor and, to the extent that it does not own those assets, shall
extend to any right or interest which it may have in them; and

 

(c)with full title guarantee.

 

5Restrictions

 

The Chargor must not:

 

(a)create or permit to subsist any Security Interest of whatsoever nature on any
Security Asset other than with the prior consent of the Bank or as created by
this Deed; or

 

(b)sell, transfer, grant, lease or otherwise dispose of any Security Asset,
except for the disposal in the ordinary course of trade of any Security Asset
subject to the floating charge created by Clause 3.13 (Other assets) or with the
consent of the Bank.

 

 6 

 

 

6Conversion of Floating Charge

 

6.1Conversion on notice

 

Subject to Clause 6.2 (Limitation), the Bank may by notice to the Chargor at any
time during the Security Period convert the floating charge created by that
Chargor under this Deed into a fixed charge in respect of any Security Asset
specified in that notice if:

 

(a)an Enforcement Event has occurred; or

 

(b)the Bank considers that Security Asset to be in danger of being seized,
attached, charged, taken possession of or sold under any form of distress,
sequestration, execution or other process or otherwise to be in jeopardy.

 

6.2Limitation

 

Clause 6.1 (Conversion on notice) shall not apply by reason only of a moratorium
being obtained, or anything being done with a view to a moratorium being
obtained, under section 1A of the Insolvency Act 1986.

 

6.3Automatic conversion

 

The floating charge created by a Chargor under this Deed will convert
automatically into fixed charges:

 

(a)if the Bank receives notice of an intention to appoint an administrator of
the Chargor;

 

(b)if any steps are taken, (including the presentation of a petition, the
passing of a resolution or the making of an application) to appoint a
liquidator, provisional liquidator, administrator or Receiver in respect of the
Chargor over all or any part of its assets, or if such person is appointed;

 

(c)if the Chargor creates or attempts to create any Security Interest over all
or any of the Security Assets (other than as permitted by this Deed);

 

(d)on the crystallisation of any other floating charge over the Security Assets;

 

(e)if any person seizes, attaches, charges, takes possession of or sells any
Security Asset under any form of distress, sequestration, execution or other
process, or attempts to do so; and

 

(f)in any other circumstances prescribed by law.

 

7Representations and Warranties

 

7.1Making of representations

 

The Chargor makes the representations and warranties set out in this Clause 7 to
the Bank. Except where provided below, the representations and warranties are
made on the date of this Deed and are deemed to be repeated by the Chargor
throughout the Security Period with reference to the facts and circumstances
then existing.

 

7.2Capacity

 

The Chargor has the capacity, power and authority to enter into this Deed and
the obligations assumed by it are its legal, valid, binding and enforceable
obligations subject to laws affecting creditors' rights generally.

 

 7 

 

 

7.3Title

 

The Chargor is the sole legal and beneficial owners of the Security Assets free
of any Security Interest or third party interest of any kind (other than
pursuant to or as permitted by the Bank).

 

7.4Security

 

This Deed creates the various forms of security it purports to create and is not
liable to be avoided or otherwise set aside on the liquidation or administration
of the Chargor, or otherwise.

 

7.5Land

 

All Land beneficially owned by a Chargor on the date of this Deed is described
in Schedule 1 (Security Assets) or has been designated as an Excluded Asset and
any Land acquired after the date of this Deed has been notified to the Bank in a
Notice of Security Asset delivered by the Chargor and accepted by the Bank.

 

7.6Shares

 

(a)All Shares beneficially owned by the Chargor on the date of this Deed are
described in Schedule 1 (Security Assets) or have been designated as Excluded
Assets and any Shares acquired after the date of this Deed have been notified to
the Bank in a Notice of Security Asset delivered by the Chargor and accepted by
the Bank.

 

(b)All of the Shares (if any) and, to the extent applicable, all Investments are
fully paid.

 

7.7Specified Intellectual Property

 

The details of the Specified Intellectual Property Rights (if any) appearing or
referred to in Schedule 1 (Security Assets) or set out in a Notice of Security
Asset:

 

(a)are true, accurate, and complete in all material respects; and

 

(b)the Chargor is not the owner of any interest in any other registered
Intellectual Property Rights which are not identified in Schedule 1 (Security
Assets) or set out in a Notice of Security Asset.

 

8Undertakings

 

8.1Book debts and receipts

 

The Chargor shall collect and realise its Book Debts and other monies and
receipts and, save to the extent that the Bank otherwise agrees in writing:

 

(a)pay the proceeds of any Book Debts into a Charged Account; and

 

(b)pending such payment into a Charged Account, hold the proceeds thus realised
upon trust for the Bank.

 

8.2Charged Account Arrangements

 

The Chargor shall, promptly upon the execution of this Deed or, in respect of
any Charged Account opened after the date of this Deed, promptly following the
opening of such Charged Account:

 

(a)serve notice upon the relevant Account Bank in substantially the form set out
in Part I of Schedule 3 (Forms of Notice to Banks and Acknowledgement); and

 

 8 

 

 

(b)procure the relevant Account Bank returns the acknowledgement in
substantially the form set out in Part II of Schedule 3 (Forms of Notice to
Banks and Acknowledgement) or such other form acceptable to the Bank in its
absolute discretion.

 

8.3Operation of Charged Accounts

 

(a)The Chargor shall not be entitled to withdraw the whole or any part of any
amount standing to the credit of any Blocked Account and shall not take any
action, claim or proceedings against the Bank or any other party for the return
or payment to any person of the whole or any part of any amount standing to the
credit of any Blocked Account.

 

(b)Prior to this Security becoming enforceable, the Chargor shall be entitled to
operate any Charged Account that is not a Blocked Account.

 

8.4Shares and Investments

 

The Chargor covenants that, at all times during the Security Period:

 

(a)if it forms or acquires any Subsidiary after the date of this Deed, it shall
promptly notify the Bank by delivering a Notice of Security Asset;

 

(b)as soon as any Shares or Investments are registered in, or transferred into
the name of, the Chargor, or held by any nominee on its behalf it shall deposit
with the Bank, in respect of or in connection with those Shares or Investments:

 

(i)all stock and share certificates and documents of or evidencing title;

 

(ii)signed undated transfers, completed in blank and, if the Bank so requires,
pre-stamped; and

 

(iii)any other documents which the Bank may from time to time require for
perfecting its title, or the title of any purchaser,

 

in each case other than in respect of any Shares or Investments that are
designated as an Excluded Asset by the Chargor and the Bank.

 

(c)it will promptly copy to the Bank, and comply with, all requests for
information which is within its knowledge and which are made under section 793
of the Companies Act 2006 or any similar provision contained in any articles of
association or other constitutional document relating to any of its Shares and
Investments in each case other than in respect of any Shares or Investments that
are designated as an Excluded Asset by the Chargor and the Bank;

 

(d)it will comply with all other conditions and obligations assumed by it in
respect of any of the Shares and Investments in each case other than in respect
of any Shares or Investments that are designated as an Excluded Asset by the
Chargor and the Bank; and

 

(e)promptly following receipt, the Chargor shall forward to the Bank copies of
all notices, documents and other communications received in connection with the
Shares and Investments in each case other than in respect of any Shares or
Investments that are designated as an Excluded Asset by the Chargor and the
Bank.

 

8.5Land

 

(a)For the duration of the Security Period the Chargor shall deposit with the
Bank all deeds and documents of title relating to its Land, other than any Land
that is an Excluded Asset.

 

 9 

 

 

(b)The Chargor shall promptly notify the Bank in writing by delivering a Notice
of Security Asset if it:

 

(i)intends to acquire any estate or interest in Land; or

 

(ii)acquires any estate or interest in Land.

 

(c)The Chargor shall promptly give notice in writing to the Bank if:

 

(i)it receives any notice under section 146 of the Act; or

 

(ii)any proceedings are commenced against it for the forfeiture of any lease of
any Land,

 

in each case other than in respect of any Land that is designated as an Excluded
Asset by the Chargor and the Bank.

 

(d)If the Chargor acquires any freehold or leasehold property after the date of
this Deed that is not designated as an Excluded Asset by the Chargor and the
Bank it shall:

 

(i)promptly on request by the Bank and at the cost of the Chargor, execute and
deliver to the Bank a legal mortgage in favour of the Bank of that property in
the same form as this Deed (mutatis mutandis);

 

(ii)if required by the Bank and if the title to that freehold or leasehold
property is registered at the Land Registry or required to be so registered,
give the Land Registry written notice of this Deed; and

 

(iii)if applicable, ensure that the provisions of Clause 14.1 (Application to
Land Registrar) are complied with in relation to that legal mortgage.

 

(e)If the consent of the landlord in whom the reversion of a lease is vested is
required for the Chargor to execute a legal mortgage over it, the Chargor shall:

 

(i)not be required to perform that obligation unless and until it has obtained
the landlord's consent; and

 

(ii)use its reasonable endeavours to obtain the landlord's consent.

 

8.6Intellectual Property

 

(a)Without prejudice to Clause 14 (Further Assurances), the Chargor shall at its
own expense promptly execute any document and do all assurances acts and things
as the Bank may require to procure that the security created by this Deed is
recorded as soon as possible by the Bank in each register in each jurisdiction
in which any Specified Intellectual Property is registered.

 

(b)Without prejudice to clause 14 (Further Assurances) if after the date of this
Deed, the Chargor (i) proposes to apply to register any Specified Intellectual
Property in any register in which it is not already identified as being
registered in or (ii) proposes to apply to register any Intellectual Property
Rights not existing on the date of this Deed, the Chargor shall notify the Bank
and, if the Bank so requires and promptly notifies the Chargor, the Chargor
shall ensure that application is made for the security created by this Deed to
be recorded, and that any such security is recorded, at the same time as the
application or registration (as the case may be) of such Intellectual Property
Rights.

 

(c)The Chargor shall use its best endeavours to procure any third party consents
which may be necessary to complete or to perfect the security intended to be
created over the Intellectual Property Rights pursuant to this Deed.

 

 10 

 

 

(d)The Chargor will promptly notify the Bank in writing upon becoming aware of
any circumstances which would make any of the representations in Clause 7.7
(Specified Intellectual Property) inaccurate or misleading in any material
respect if those representations were then to be repeated.

 

9Shares and Investments

 

9.1Prior to Enforcement Event

 

Before this Security is enforceable the Chargor:

 

(a)shall pay all monies arising from the Distribution Rights relating to the
Shares and Investments into a Charged Account; and

 

(b)may exercise any voting and other rights and powers attached to the Shares
and Investments that may be exercised by the Chargor.

 

9.2After an Enforcement Event

 

After this Security is enforceable the Chargor all monies arising from the
Distribution Rights relating to the Shares and Investments shall be paid into a
Blocked Account and the Chargor must promptly pay over to the Bank all monies
arising from the Distribution Rights relating to the Shares and Investments
which it may receive, and the Chargor must exercise all voting and other rights
and powers attached to the Shares and Investments in any manner which the Bank
may direct.

 

10Enforcement

 

10.1When Security becomes enforceable

 

This Security shall become enforceable if an Enforcement Event occurs.

 

10.2Powers on enforcement

 

At any time after the Security Interests created by a Chargor under this Deed
has become enforceable, the Bank may (without prejudice to any other of its
rights and remedies and without notice to any Chargor) do all or any of the
following:

 

(a)serve notice upon any bank at which an Other Account is open, terminating the
Chargor's right to operate such Other Account;

 

(b)exercise all the powers and rights conferred on mortgagees by the Act, as
varied and extended by this Deed, without the restrictions contained in sections
103 or 109(1) of the Act;

 

(c)exercise the power of leasing, letting, entering into agreements for leases
or lettings or accepting or agreeing to accept surrenders of leases in relation
to any Security Asset, without the restrictions imposed by sections 99 and 100
of the Act;

 

(d)to the extent that any Security Asset constitutes Financial Collateral, as
defined in the Regulations, appropriate it and transfer the title in and to it
to the Bank insofar as not already transferred, subject to paragraphs (1) and
(2) of Regulation 18;

 

(e)subject to Clause 11.1 (Method of appointment and removal), appoint one or
more persons to be a Receiver or Receivers of all or any of the Security Assets;
and

 

(f)appoint an administrator of any Chargor.

 

 11 

 

 

10.3Disposal of the Security Assets

 

In exercising the powers referred to in Clause 10.2 (Powers on enforcement), the
Bank or any Receiver may sell or dispose of all or any of the Security Assets at
the times, in the manner and order, on the terms and conditions and for the
consideration determined by it.

 

10.4Application of moneys

 

(a)The Bank or any Receiver shall apply moneys received by them under this Deed
after the Security Interests created under this Deed have become enforceable in
the following order:

 

(i)first, in or towards the payment pro rata of, or the provision pro rata for,
any unpaid costs and expenses of Bank and any Receiver under this Deed;

 

(ii)secondly, in or towards the payment pro rata of, or the provision pro rata
for, any unpaid fees, commission or remuneration of the Bank and any Receiver;

 

(iii)fourthly, in or towards the discharge of the Secured Liabilities; and

 

(iv)fifthly, in the payment of any surplus to the Chargor or other person
entitled to it,

 

and section 109(8) of the Act shall not apply.

 

(b)Clause 10.4(a) will override any appropriation made by a Chargor.

 

11Appointment and powers of Receivers

 

11.1Method of appointment and removal

 

(a)The Bank may not appoint a Receiver by reason only of a moratorium being
obtained, or anything being done with a view to a moratorium being obtained,
under section 1A of the Insolvency Act 1986.

 

(b)Every appointment or removal of a Receiver, of any delegate or of any other
person by the Bank pursuant to this Deed may be made in writing under the hand
of any officer or manager of the Bank (subject to any requirement for a court
order in the removal of an administrative receiver).

 

11.2Powers of Receiver

 

Every Receiver shall have all the powers:

 

(a)of the Bank under this Deed;

 

(b)conferred by the Act on mortgagees in possession and on receivers appointed
under the Act;

 

(c)in relation to, and to the extent applicable to, the Security Assets or any
of them, the powers specified in Schedule 1 of the Insolvency Act 1986 (whether
or not the Receiver is an administrative receiver within the meaning of that
Act); and

 

(d)in relation to any Security Asset, which he would have if he were its only
beneficial owner.

 

11.3Joint or several

 

If two or more persons are appointed as Receivers of the same assets, they may
act jointly and/or severally so that (unless any instrument appointing them
specifies to the contrary) each of them may exercise individually all the powers
and discretions conferred on Receivers by this Deed.

 

 12 

 

 

11.4Receiver as agent

 

Every Receiver shall be the agent of the relevant Chargor which shall be solely
responsible for his acts and defaults and for the payment of his remuneration.

 

11.5Receiver's remuneration

 

Every Receiver shall be entitled to remuneration for his services at a rate to
be fixed by agreement between him and the Bank, and the maximum rate specified
in section 109(6) of the Act shall not apply.

 

11.6Delegation

 

(a)The Bank and any Receiver may, for the time being and from time to time,
delegate by power of attorney or in any other manner (including, without
limitation, under the hand of any manager of the Bank) to any person any right,
power or discretion exercisable by the Bank or such Receiver (as the case may
be) under this Deed.

 

(b)Any such delegation may be made upon the terms (including, without
limitation, power to sub delegate) and subject to any regulations which the Bank
or such Receiver (as the case may be) may think fit.

 

(c)Neither the Bank nor any Receiver will be in any way liable or responsible to
any Chargor for any loss or liability arising from any act, default, omission or
misconduct on the part of any such delegate or sub delegate who shall be
entitled to all the indemnities to which his appointor is entitled under this
Deed.

 

12Protection of purchasers

 

No purchaser or other person dealing with the Bank or any Receiver shall be
bound or concerned:

 

(a)to see or enquire whether the right of the Bank or any Receiver to exercise
any of the powers conferred by this Deed has arisen or not;

 

(b)with the propriety of the exercise or purported exercise of those powers; or

 

(c)with the application of any moneys paid to the Bank, to any Receiver or to
any other person.

 

13Protection of the Secured Parties and Receivers

 

13.1Exclusion of liability

 

None of the Bank, any Receiver nor any of their respective officers or employees
shall have any responsibility or liability:

 

(a)for any action taken, or any failure to take any action, in relation to all
or any of the Security Assets;

 

(b)to account as mortgagee in possession or for any loss upon realisation of any
Security Asset;

 

(c)for any loss resulting from any fluctuation in exchange rates in connection
with any purchase of currencies; or

 

 13 

 

 

(d)for the loss or destruction of, or damage to, any of the Security Assets, or
to any documents of or evidencing title to them, which are in the possession or
held to the order of any such person (and which will be held by such persons at
the expense and risk of the Chargors); or

 

(e)for any other default or omission in relation to all or any of the Security
Assets for which a mortgagee in possession might be liable,

 

except in the case of gross negligence or wilful misconduct on the part of that
person.

 

13.2General indemnity

 

The Chargor shall indemnify the Bank, any Receiver and their respective officers
and employees against all actions, proceedings, demands, claims, costs,
expenses, and other liabilities incurred by them in respect of all or any of the
following:

 

(a)any act or omission by any of them in relation to all or any of the Security
Assets;

 

(b)any payment relating to or in respect of all or any of the Security Assets
which is made at any time by any of them;

 

(c)any stamp, registration or similar tax or duty which becomes payable in
connection with the entry into, or the performance or enforcement of, this Deed;

 

(d)carrying out or purporting to carry out any of the rights, powers and
discretions conferred on them by or permitted under this Deed; and

 

(e)any breach by the Chargor of any of its covenants or other obligations to the
Bank,

 

except in the case of gross negligence or wilful misconduct on the part of that
person.

 

13.3Indemnity out of the Security Assets

 

The Bank, any Receiver and their respective officers and employees shall be
entitled to be indemnified out of the Security Assets in respect of the actions,
proceedings, demands, claims, costs, expenses and liabilities referred to in
Clause 13.2 (General indemnity).

 

13.4Enforcement Expenses

 

Immediately upon demand, each Chargor shall pay all other costs and expenses
(including legal fees and VAT) incurred from time to time in connection with the
enforcement of or preservation of rights under this Deed by the Bank, or Bank,
attorney, manager, agent or other person appointed by the Bank under this Deed
or by statute, and keep each of them indemnified against any failure or delay in
paying the same.

 

14Further Assurances

 

14.1Application to Land Registrar

 

Each Chargor consents to the registration against the registered titles
specified in Schedule 2 (Land charged by way of legal mortgage) of:

 

 14 

 

 

(a)a restriction in the following terms:

 

"No disposition of the registered estate by the proprietor of the registered
estate [or by the proprietor of any registered charge] is to be registered
without a written consent signed by the proprietor for the time being of the
debenture dated **                             [date of debenture] in favour of
Bank (as agent and trustee for the Secured Parties referred to in that
debenture) referred to in the charges register or, if appropriate, signed on
such proprietor’s behalf by an authorised signatory of Bank (Form P)"; and

 

(b)a notice that the Bank is under an obligation to make further advances on the
terms and subject to the conditions of the relevant Secured Liabilities.

 

14.2Further action

 

Each Chargor shall, at its own expense, promptly take any action and sign or
execute any further documents which the Bank may require in order to:

 

(a)give effect to the requirements of this Deed;

 

(b)protect, preserve and perfect the Security Interests intended to be created
by or pursuant to this Deed;

 

(c)protect and preserve the ranking of the Security Interests intended to be
created by or pursuant to this Deed with any other Security Interest over any
assets of any Chargor; or

 

(d)facilitate the realisation of all or any of the Security Assets or the
exercise of any rights, powers and discretions conferred on the Bank, any
Receiver or any administrator in connection with all or any of the Security
Assets,

 

and any such document may (i) disapply section 93 of the Act and (ii) contain an
assignment to the Bank of the Book Debts in any manner reasonably required by
the Bank.

 

14.3Deposit of documents

 

Each Chargor covenants that, on the date of this Deed and at all times during
the Security Period as soon as it receives them (and in any event as soon as the
Bank so requests), it shall deposit with the Bank, in respect of or in
connection with the Security Assets:

 

(a)all deeds, certificates and other documents of or evidencing title;

 

(b)in respect of Shares and Investments mortgaged under Clause 3.2 (Shares) and
3.3 (Investments) respectively, signed undated transfers, completed in blank
and, if the Bank so requires, pre-stamped; and

 

(c)any other documents which the Bank may from time to time require for
perfecting its title, or the title of any purchaser,

 

all of which will be held by the Bank at the expense and risk of the relevant
Chargor.

 

14.4Law of Property (Miscellaneous Provisions) Act 1994

 

The covenant set out in section 2(1)(b) of the Law of Property (Miscellaneous
Provisions) Act 1994 shall extend to the provisions set out in this Clause 14
(Further Assurances).

 

15Power of Attorney

 

15.1Appointment

 

Each Chargor irrevocably and by way of security appoints each of:

 

(a)the Bank;

 

 15 

 

 

(b)any delegate or sub-delegate of, or other person nominated in writing by, an
officer of the Bank; and

 

(c)any Receiver,

 

jointly and severally as that Chargor's attorney, in that Chargor's name, on its
behalf and in such manner as the attorney may in its or his absolute discretion
think fit following the occurrence of an Event of Default or following the
failure by that Chargor to comply with a request from the Bank in accordance
with the terms of this Deed, to take any action and sign or execute any further
documents which that Chargor is required to take, sign or execute in accordance
with this Deed.

 

15.2Ratification

 

Each Chargor agrees, promptly on the request of the Bank or any Receiver, to
ratify and confirm all such actions taken and documents signed or executed.

 

16Preservation of Security

 

16.1Reinstatement

 

If any payment by a Chargor or any discharge given by the Bank (whether in
respect of the obligations of any Chargor or any security for those obligations
or otherwise) is avoided or reduced as a result of insolvency or any similar
event:

 

(a)the liability of each Chargor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

 

(b)the Bank shall be entitled to recover the value or amount of that security or
payment from each Chargor, as if the payment, discharge, avoidance or reduction
had not occurred.

 

16.2Waiver of defences

 

The obligations of each Chargor under this Deed will not be affected by an act,
omission, matter or thing which, but for this Clause 16.2 (Waiver of defences),
would reduce, release or prejudice any of its obligations under this Deed
(without limitation and whether or not known to it or the Bank) including:

 

(a)any time, waiver or consent granted to, or composition with, any Chargor or
other person;

 

(b)the release of any other Chargor or any other person under the terms of any
composition or arrangement with any creditor of any Chargor or any other person;

 

(c)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Chargor or any other person or any non-presentation
or non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

(d)any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any Chargor or any other
person;

 

(e)any amendment (however fundamental) or replacement of a Finance Document or
any other document or security;

 

(f)any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

 

 16 

 

 

(g)any insolvency or similar proceedings.

 

16.3Chargor intent

 

Without prejudice to the generality of Clause 16.2 (Waiver of defences), each
Chargor expressly confirms that it intends that the security created by this
Deed shall extend from time to time to any (however fundamental) variation,
increase, extension or addition of or to any of the Finance Documents and/or any
facility or amount made available under any of the Finance Documents for the
purposes of or in connection with any of the following:

 

(a)acquisitions of any nature;

 

(b)increasing working capital;

 

(c)enabling investor distributions to be made;

 

(d)carrying out restructurings;

 

(e)refinancing existing facilities;

 

(f)refinancing any other indebtedness;

 

(g)making facilities available to new borrowers;

 

(h)any other variation or extension of the purposes for which any such facility
or amount might be made available from time to time; and

 

(i)any fees, costs and/or expenses associated with any of the foregoing.

 

16.4Immediate recourse

 

Each Chargor waives any right it may have of first requiring the Bank to proceed
against or enforce any other rights or security or claim payment from any person
before enforcing the security constituted by this Deed. This waiver applies
irrespective of any law or any provision of a Finance Document to the contrary.

 

16.5Appropriations

 

Until the expiry of the Security Period, the Bank may:

 

(a)refrain from applying or enforcing any other monies, security or rights held
or received by the Bank in respect of the Secured Liabilities, or apply and
enforce the same in such manner and order as it sees fit (whether against the
Secured Liabilities or otherwise) and no Chargor shall be entitled to the
benefit of the same; and

 

(b)hold in an interest-bearing suspense account any monies received from any
Chargor or on account of any Chargor's liability in respect of the Secured
Liabilities.

 

16.6Deferral of Chargors' rights

 

Until the expiry of the Security Period, and unless the Bank otherwise directs,
no Chargor will exercise any rights which it may have by reason of performance
by it of its obligations under the Finance Documents:

 

(a)to be indemnified by any other Chargor;

 

(b)to claim any contribution from any other guarantor of any Chargor’s
obligations under the Finance Documents; and/or

 

 17 

 

 

(c)to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any of the Bank 's rights under the Finance Documents or of any
other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by the Bank.

 

16.7Additional Security

 

This Deed is in addition to, is not in any way prejudiced by and shall not merge
with any contractual right or remedy or other Security Interest now or in the
future held by or available to any Secured Party.

 

16.8New Accounts

 

If a Secured Party receives notice (actual or otherwise) of any subsequent
Security Interest over or affecting all or any of the Security Assets it may
open a new account or accounts with any Chargor and, if it does not do so, it
shall nevertheless be treated as if it had done so at the time when it received
or was deemed to have received notice of that subsequent Security Interest, and
as from that time all payments made by the relevant Chargor to that Secured
Party:

 

(a)shall be credited or be treated as having been credited to the new account of
that Chargor; and

 

(b)shall not operate to reduce the Secured Liabilities at the time when the that
Secured Party received or was deemed to have received such notice.

 

17Notices

 

17.1Delivery and Receipt

 

(a)Any communications to be made under or in connection with this Deed shall be
made in writing, may be made by letter or facsimile and shall be deemed to be
given as follows:

 

(i)if by way of letter, when it has been left at the relevant address or two
Business Days after being deposited in the post with postage prepaid in an
envelope addressed to it at that address; and

 

(ii)if by facsimile, when received in legible form,

 

save that any notice delivered or received on a non Business Day or after
business hours shall be deemed to be given on the next Business Day at the place
of delivery or receipt.

 

(b)Any communication or document made or delivered to the Company in accordance
with this Clause 17.1 (Delivery and Receipt) will be deemed to have been made or
delivered to each of the Chargors.

 

17.2Company’s Address

 

The Company's and each other Chargor's address and facsimile number for notices
are:

 

[address]

 

Fax no: [                   ]     Attention: [                   ]

 

or such as the Company may notify to the Bank by not less than 10 days' notice.

 

 18 

 

 

17.3Bank’s Address

 

The Bank's address and facsimile number for notices are:

 

[          ]

 

Fax No: [●] Attention: [●]

 

or such as the Bank may notify to the Company by not less than 10 days' notice.

 

18Miscellaneous Provisions

 

18.1Tacking

 

For the purposes of section 94(1) of the Act and section 49(3) of the Land
Registration Act 2002 the Bank confirms that it will make further advances to
the Borrowers on the terms and subject to the conditions that the relevant
Secured Liabilities are made available.

 

18.2Separate Charges

 

This Deed shall, in relation to each Chargor, be read and construed as if it
were a separate Deed relating to such Chargor to the intent that if any Security
Interest created by any other Chargor in this Deed shall be invalid or liable to
be set aside for any reason, this shall not affect any Security Interest created
under this Deed by such first Chargor.

 

18.3Invalidity

 

If, at any time, any provision of this Deed is or becomes invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired.

 

18.4Rights and Remedies

 

The rights of the Bank under this Deed are cumulative, may be exercised as often
as considered appropriate and are in addition to the general law. Such rights
(whether arising hereunder or under the general law) shall not be capable of
being waived or varied otherwise than by an express waiver or variation in
writing and, in particular, any failure to exercise or delay in exercising any
of such rights shall not operate as a waiver or variation of that or any other
such right, any defective or partial exercise of any such rights shall not
preclude any other or further exercise of that or any other such right, and no
act or course of conduct or negotiation by the Bank or on its behalf shall in
any way preclude it from exercising any such right or constitute a suspension or
any variation of any such right.

 

19Release

 

19.1Expiry of Security Period

 

(a)Upon the expiry of the Security Period (but not otherwise), the Bank shall,
at the request and cost of the Chargor, take whatever action is necessary to
release the Security Assets from the security constituted by this Deed and/or
reassign the benefit of the Security Assets to the Chargor.

 

(b)Section 93 of the Act shall not apply to this Deed.

 

 19 

 

 

20Governing Law and Jurisdiction

 

20.1Governing Law

 

English law governs this Deed, its interpretation and any non-contractual
obligations arising from or connected with it.

 

20.2Jurisdiction

 

(a)The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Deed (including a dispute regarding
the existence, validity or termination of this Deed) (a Dispute).

 

(b)The parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no party will argue to the
contrary.

 

(c)This Clause 19.2 (Jurisdiction) is for the benefit of the Secured Parties
only. As a result, no Secured Party shall be prevented from taking proceedings
relating to a Dispute in any other courts with jurisdiction. To the extent
allowed by law, a Secured Party may take concurrent proceedings in any number of
jurisdictions.

 

This Deed has been entered into as a deed on the date stated at the beginning of
this Deed.

 

 20 

 

 

Schedule 1
The Security Assets

 

Charged Account(s)

 

EUR [●]

 

GBP [●]

 

USD [●]

 

 21 

 

 

Schedule 2
Forms of Notice to Banks and Acknowledgement

 

Part I - Blocked Account Notice

 

[On Headed Notepaper of relevant Chargor]

 

[Date]

 

[Bank]

 

[Branch]

 

Attention:     [            ]

 

Dear Sirs,

 

1We hereby give you notice that by debenture dated [●], we have charged to [ ]
(the Bank) by way of first fixed charge all our rights, title, interest and
benefit in and to the following account(s) held with yourselves and all amounts
standing to the credit of such account from time to time:

 

Account No. [●], sort code [●]

 

Account No. [●], sort code [●]

 

[Repeat as necessary]

 

(the Blocked Account(s)).

 

2Please acknowledge receipt of this letter by returning a copy of the attached
letter on your own headed notepaper with a receipted copy of this notice
forthwith, to the Bank at [ ], Attention: [●].

 

Yours faithfully           for and on behalf of   [the relevant Chargor]  

 

-

 

 22 

 

 

Part II - Blocked Account Acknowledgement

 

[On the Headed Notepaper of Bank]

 

[Date]

 

[Address of Bank]

 

Attention:    [●]

 

Dear Sirs,

 

[Name of Chargor] (Company)

 

1We refer to the notice, received today from the Company with respect to the
fixed charge which it has granted to the Bank over the Blocked Account(s) (the
Notice).

 

2Terms not defined in this letter shall have the meanings given to them in the
Notice.

 

3We hereby acknowledge that the Company has charged to the Bank by way of a
first fixed charge all of its rights, title, interest and benefit in and to the
Blocked Account.

 

4We hereby irrevocably undertake to you that until receipt by us of notice from
you confirming that you no longer have any interest in the Blocked Account we
shall:

 

(a)not exercise any right of combination, consolidation, merger or set-off which
we may have in respect of, or otherwise exercise any other right which we may
have to apply any monies from time to time standing or accruing to the credit of
the Blocked Account save for fees and charges payable to us for the operation of
the Blocked Account;

 

(b)promptly notify you of any renewal, renumbering or redesignation of any and
all of the Blocked Account;

 

(c)promptly send to you copies with respect to all the Blocked Account of all
statements and, if requested by you, copies of all credits, debits and notices
given or made by us in connection with such account;

 

(d)not permit or effect any withdrawal or transfer from the Blocked Account by
or on behalf of the Company save for withdrawals and transfers requested by you
in writing to us pursuant to the terms of this letter;

 

(e)comply with all instructions received by us from you from time to time with
respect to the conduct of the Blocked Account provided that such instructions
are given in accordance with the terms of this letter;

 

(f)comply with all instructions received by us from you from time to time with
respect to the movement of funds from the Blocked Account provided that:

 

(i)all instructions are received in writing, by facsimile, to us at facsimile
number [●], attention: [●]; and

 

 23 

 

 

(ii)all instructions must be received by 2pm if they are to be complied with on
the same Business Day. Instructions received outside such hours will be complied
with on the next Business Day following such receipt. Facsimile instructions
will be deemed received at the time of transmission;

 

(iii)all instructions are given in compliance with the mandate entered into by
you stipulating who may give instructions to us; and

 

(g)to the extent that an instruction is given which would in our opinion cause
the Blocked Account to become overdrawn, transfer the outstanding balance in the
account;

 

(h)[(subject to paragraph 4(h) below) effect the following transaction on a
daily basis unless we receive written notice to the contrary in accordance with
paragraph 4(f) above: the cleared balance of the Blocked Account will be
transferred into the account at [Bank] account number [●], being an account in
your name designated the [the relevant Borrower] Loan Account attn. [●]];]

 

(i)not be obliged to comply with any instructions received from you or undertake
the transactions set out in paragraph 4(g)) where:

 

(i)due to circumstances not within our direct control we are unable to comply
with such instructions; and

 

(ii)that to comply with such instructions will breach a Court Order or be
contrary to applicable law,

 

and in each case we shall give notice thereof to the Company and the Bank as
well as reasons why we cannot comply with such instructions; and

 

(j)not be responsible for any loss caused to you or to the Company in the event
that we are unable to comply with any instructions due to circumstances set out
in paragraph 4(h), and in any event, we shall not be liable for any
consequential, special, secondary or indirect loss of or damage to goodwill,
profits or anticipated savings (however caused).

 

5You acknowledge that we are obliged to comply with the terms of this letter and
that we have no notice of the particulars of the charge granted to you by the
Company other than as set out in the Notice and this letter. You further
acknowledge that subject to the terms of this letter we shall not be liable to
you in any respect if the Company operates the Blocked Account in breach of any
agreement entered into by the Company with you.

 

6We note that, for the purposes of this letter, all notices, copy notices,
advices and correspondence to be delivered to you shall be effectively delivered
if sent by facsimile to you at number [●] or by post at the address at the top
of this letter, in both cases marked for the attention of the [●].

 

This letter is governed by and shall be construed in accordance with English
law.

 

Yours faithfully           for and on behalf of   [Bank]  

 

We hereby acknowledge and accept the terms of this letter

 

        for and on behalf of   [         ]  

 

 24 

 

 

Part III - Other Accounts Notice

 

[On Headed Notepaper of relevant Chargor]

 

[Date]

 

[Bank]

 

[Branch]

 

Attention:    [         ]

 

Dear Sirs,

 

1We hereby give you notice that by a debenture dated [●], we have charged to [ ]
(the Bank) all our rights, title, interest and benefit in and to the following
account(s) held with yourselves and all amounts standing to the credit of such
account from time to time:

 

Account No. [●], sort code [●]

 

Account No. [●], sort code [●]

 

[Repeat as necessary]

 

(the Charged Account(s)).

 

2Please acknowledge receipt of this letter by returning a copy of the attached
letter on your own headed notepaper with a receipted copy of this notice
forthwith, to the Bank at [ ], Attention: [●].

 

Yours faithfully           for and on behalf of   [the relevant Chargor]  

 

 25 

 

 

Part IV - Other Accounts Acknowledgement

 

[On the Headed Notepaper of Bank]

 

[Date]

 

[Address of Bank]

 

Attention: [●]

 

Dear Sirs,

 

[Name of Chargor] (Company)

 

1We refer to the notice, received today from the Company with respect to the
charge which it has granted to you over the Charged Accounts (the Notice).

 

2Terms not defined in this letter shall have the meanings given to them in the
Notice.

 

3We hereby acknowledge that the Company has charged to you all of its rights,
title, interest and benefit in and to the Charged Accounts.

 

4We hereby irrevocably undertake to you that until receipt by us of notice from
you confirming that you no longer have any interest in the Charged Accounts we
shall:

 

(a)not exercise any right of combination, consolidation, merger or set-off which
we may have in respect of, or otherwise exercise any other right which we may
have to apply any monies from time to time standing or accruing to the credit of
the Charged Accounts save for fees and charges payable to us for the operation
of the Charged Accounts;

 

(b)promptly notify you of any renewal, renumbering or redesignation of any and
all of the Charged Accounts;

 

(c)upon request from you send to you copies with respect to all the Charged
Accounts of all statements together with copies of all credits, debits and
notices given or made by us in connection with such account;

 

(d)permit or effect any withdrawal or transfer from the Charged Accounts in
accordance with the Chargor's mandate with us until we receive notice from you
terminating the Chargor's right to operate the Charged Accounts;

 

(e)comply with all instructions received by us from you from time to time with
respect to the conduct of the Charged Accounts provided that such instructions
are given in accordance with the terms of this letter;

 

(f)comply with all instructions received by us from you from time to time with
respect to the movement of funds from the Charged Accounts provided that:

 

(i)all instructions are received in writing, by facsimile, to us at facsimile
number [●], attention: [●]; and

 

(ii)all instructions must be received by 2pm if they are to be complied with on
the same Business Day. Instructions received outside such hours will be complied
with on the next Business Day following such receipt. Facsimile instructions
will be deemed received at the time of transmission; and

 

 26 

 

 

(iii)to the extent that an instruction is given which would in our opinion cause
any Charged Account to become overdrawn we will transfer the cleared balance in
the account.

 

(g)we shall not be obliged to comply with any instructions received from you
where:

 

(i)due to circumstances not within our direct control we are unable to comply
with such instructions; and

 

(ii)that to comply with such instructions will breach a Court Order or be
contrary to applicable law;

 

and in each case we shall give notice thereof to you and the Company as well as
reasons why we cannot comply with such instructions;

 

(h)in the event that we are unable to comply with any instructions due to
circumstances set out in paragraph (g) we shall not be responsible for any loss
caused to you or to the Company and in any event we shall not be liable for any
consequential, special, secondary or indirect loss of or damage to goodwill,
profits or anticipated savings (however caused); and

 

(i)you acknowledge that we are obliged to comply with the terms of this letter
and that we have no notice of the particulars of the charge granted to you by
the Company other than as set out in the Notice and this letter. You further
acknowledge that subject to the terms of this letter we shall not be liable to
you in any respect if the Company operates the Charged Accounts in breach of any
agreement entered into by the Chargor with you.

 

5We are irrevocably authorised by you to follow any instructions received from
you in relation to the Charged Accounts from any person that we reasonably
believe is an authorised officer of the Bank, without further inquiry as to the
Bank's right or authority to give such instructions and we shall be fully
protected in acting in accordance with such instructions.

 

This letter is governed by and shall be construed in accordance with English
law.

 

Yours faithfully               for and on behalf of   [Bank]  

 

We hereby acknowledge and accept the terms of this letter

 

    for and on behalf of   [Bank]  

 

 27 

 

 

Signatories

 

The Chargors

 

Executed as a deed by ) l ) acting by a Director in the presence of: )

 

Signature of witness:       Name of witness:       Address:          

 

The Bank

 

WELLS FARGO BANK N.A., LONDON BRANCH

 

By:

 

Name:

 

Title:

 

 28 

 